Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 1 of 20 PageID: 1071




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     RAHEEM WHITMORE,                      1:19-cv-8477-NLH-KMW

                    Plaintiff,             OPINION

           v.

     MAFCO WORLDWIDE, LLC and
     RAYMOND ARTZBERGER,

                    Defendants.


 APPEARANCES:

 SAMUEL CORDRAY WILSON
 DEREK SMITH LAW GROUP, PLLC
 1835 MARKET STREET
 SUITE 2950
 PHILADELPHIA, PA 19103

       Attorneys for Plaintiff.

 THOMAS GERARD SERVODIDIO
 DUANE MORRIS LLP
 30 SOUTH 17TH STREET
 PHILADELPHIA, PA 19103-4196

 NATALIE FRANCES BARE
 DUANE MORRIS LLP
 30 SOUTH 17TH STREET
 PHILADELPHIA, PA 19103-4196

       Attorneys for Defendants.

 HILLMAN, District Judge

        In this employment action, Plaintiff Raheem Whitmore

 (“Plaintiff”) alleges Defendant MAFCO Worldwide, LLC (“Mafco”)

 and one of its employees, Raymond Artzberger (“Artzberger”)
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 2 of 20 PageID: 1072




 (collectively, “Defendants”) discriminated against him when they

 called him racially-insensitive, derogatory names before firing

 him shortly thereafter.      Mafco contends Plaintiff was never

 referred to in any inappropriate manner, and contends further

 that Plaintiff was not discriminated against, but rather, was

 fired after he was caught urinating on the floor of a storage

 warehouse containing food-grade, edible product, in violation of

 company policy.

       This matter comes before the Court on Defendants’ motion

 for summary judgment (ECF No. 17).        For the reasons that follow,

 Defendants’ motion will be granted.

                                 BACKGROUND

       The Court takes its facts from the parties’ statements of

 material fact submitted pursuant to Local Civil Rule 56.1(a) and

 notes disputes where appropriate.

       Mafco manufactures, stores, and ships edible licorice

 products.    (ECF No. 17-10 (“Def. SOMF”) at ¶1).        Plaintiff, an

 African American male, was employed by Mafco as an electrician,

 most recently in Mafco’s Maintenance Department in Camden, New

 Jersey.    See (Def. SOMF at ¶2).

       On March 7, 2018, Plaintiff was tasked with hanging light

 fixtures in a storage facility housing raw material used for

 creating edible licorice products.        (Def. SOMF at ¶41).



                                       2
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 3 of 20 PageID: 1073




 According to Defendants, around 10:30 a.m., Artzberger, Mafco’s

 Maintenance Manager and Plaintiff’s supervisor, traveled to

 Plaintiff’s location to monitor Plaintiff’s progress.            Upon

 arrival, Artzberger says he observed Plaintiff “with his pants

 open, urinating on the floor in a zigzag motion.”           (Def. SOMF at

 ¶44).   According to Artzberger, he yelled out “you better not be

 pissing on the floor,” after which Plaintiff quickly turned away

 and began zipping up his pants.           (Def. SOMF at ¶44).   Artzberger

 approached further and saw liquid on the ground near where

 Plaintiff was standing and smelled a strong odor of urine.

 (Def. SOMF at ¶44).

       Plaintiff tells a different story.          According to Plaintiff,

 Artzberger arrived in the warehouse, observed Plaintiff

 adjusting his pants, assumed Plaintiff was urinating, and lashed

 out a Plaintiff calling him an “animal” and “nasty nigger[.]”

 (ECF No. 21-1 (“Pl. SOMF”) at ¶¶45, 62, 66).           Plaintiff

 protested that he had not urinated on the floor and that

 Artzberger was mistaken.      Plaintiff says he immediately objected

 to Artzberger’s name calling and informed Artzberger that he

 planned to report him to Mafco.           (Pl. SOMF at ¶66).    Defendants

 directly reject Plaintiff’s accusations.

       After the incident, Artzberger collected photos of the area

 and immediately reported the incident to his supervisor, the



                                       3
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 4 of 20 PageID: 1074




 Director of Manufacturing, Stanley Washington (“Washington”).

 (Def. SOMF at ¶¶4, 45, 62).       Washington visited the location of

 the incident shortly thereafter where he observed liquid on the

 ground forming a zigzag pattern. 1        (Def. SOMF at ¶¶46-47, 53).

 Washington also noted an odor of urine.         See (Def. SOMF at ¶¶46-

 47, 53).

       Later that day, Washington collected culture samples from

 the incident location on two occasions, the second of which

 occurred in the presence of Plaintiff’s union representative.

 (Def. SOMF at ¶¶68-71).      Those samples were then sent for DNA

 and sample-type testing at a local laboratory. 2         (Def. SOMF at

 ¶¶68-71).

       On March 8, 2018, Washington interviewed Plaintiff’s union

 representative to obtain Plaintiff’s version of events.           (Def.


 1 While Plaintiff denies these allegations, he cites no other
 evidence contradicting them. Instead, Plaintiff suggests the
 area may have been contaminated by other employees and that
 there was no way to determine that any urine located there
 belonged to Plaintiff. (Pl. SOMF at ¶¶46-47). Such objections,
 however, do not directly contradict the facts asserted: that
 Washington visited the incident location and observed urine on
 the ground. As such, these facts will be taken over Plaintiff’s
 objection.

 2 After the decision to terminate Plaintiff had been made, those
 samples returned positive for urine, but inconclusive on whether
 the urine was Plaintiff’s. (ECF No. 17-5 at 48). Plaintiff’s
 DNA was present in the samples provided by Mafco, but the
 parties offer differing explanations as to why Plaintiff’s DNA
 was present. (ECF No. 21-8 at ¶15).


                                       4
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 5 of 20 PageID: 1075




 SOMF at ¶49).     According to the union representative, Plaintiff

 did not urinate on the floor.       (Def. SOMF at ¶50).      Instead, the

 scene Artzberger witnessed was Plaintiff adjusting his clothing

 because a safety harness he had been wearing became

 uncomfortable.     (Def. SOMF at ¶50).     The liquid on the floor,

 the union representative explained, came from some nearby

 machinery.    (Def. SOMF at ¶50).

       Washington did not believe Plaintiff’s version of events.

 (Def. SOMF at ¶¶51-53).      Having concluded that Plaintiff

 urinated on the floor, in violation of Mafco’s code of conduct

 and employment rules, Washington decided to fire Plaintiff. 3

 (Def. SOMF at ¶72).

       Thereafter, Defendants say Washington drafted a letter

 advising Plaintiff and his union of the termination decision.

 (Def. SOMF at ¶¶80-82).      Plaintiff, however, identifies this

 letter in the record, and it undeniably contains a date of March

 7, one day before Washington allegedly completed his

 investigation, and lists Artzberger as the signatory, not


 3 Plaintiff denies these facts, averring only that “[o]ther
 employees had access to the area where urine was found by
 Washington over 15 minutes after Defendant Artzberger accused
 Plaintiff of urinating on the floor. There was no way to
 determine that the alleged substance was urine and certainly no
 way to tell that it was Plaintiff’s urine.” (Pl. SOMF at ¶72).
 This blanket denial is sufficient to rebut the conclusion of the
 lab report that the sample Washington collected contained urine.


                                       5
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 6 of 20 PageID: 1076




 Washington.    (ECF No. 17-5 at 44).      The letter states that

 Plaintiff was being terminated for urinating on the floor and

 for “insubordination, willful neglect of duty or disobedience of

 reasonabl[e] instructions by a supervisor[.]”          (ECF No. 17-5 at

 44) (certain capitalization of words modified).          The body of the

 letter reads:

            You are hereby being terminated for a Major Work
       Rule Violation. On 3/7/2018 you were seen urinating
       on the 3rd floor of building 50. Your direct
       Supervisor witnessed you urinating and smelled an
       extremely strong odor of urine. Once you became aware
       of the Supervisor’s presence, you turned around and
       the Supervisor saw you making a gesture similar to
       pulling up your zipper.

            You were in an area where you were not supposed
       to be, which is [i]nsubordination and disobedience of
       reasonable instructions to remain in your assigned
       work area. Public urination in the workplace is a
       willful neglect of your duty. Particularly since the
       Company is a food-grade manufacturing facility, this
       behavior is unsanitary, unacceptable and puts our
       product and Company at risk.

 (ECF No. 17-5 at 44).

       On March 9, 2018, Artzberger met with Plaintiff and his

 union representative to review Plaintiff’s termination.           (Def.

 SOMF at ¶84).     That same day, Plaintiff was released from his

 employment with Mafco.

       More than a month after he was fired, on April 22, 2018,

 Plaintiff messaged Washington stating that Artzberger had called

 him racially-motivated, derogatory names during the March 7



                                       6
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 7 of 20 PageID: 1077




 incident.    (Def. SOMF at ¶97).     Prior to his termination,

 though, Plaintiff never reported, either to his union or Mafco,

 that he was spoken to in an inappropriate manner by Artzberger.

 While Plaintiff denies this fact, his deposition testimony

 belies his position.      Plaintiff was asked “do you now remember

 that you told Mr. Artzberger you’re going to report him to human

 resources” to which Plaintiff responded “Yes.          I said I’m going

 to say something, but I never said nothing.”          See (ECF No. 21-6

 (“Pl. Dep.”) at 216:7 – 217:25).          When asked shortly thereafter

 if he “ever [did] go to human resources” Plaintiff responded

 “No[.]”    See id.   Plaintiff testified that he only first

 reported the matter after he was fired.         See (Pl. Dep. 216:2-8).

       Plaintiff filed a charge of discrimination with the EEOC on

 July 21, 2018 and alleges he received a right to sue letter on

 December 20, 2018.      (ECF No. 21-4 at 4; ECF No. 1 at ¶4).

 Thereafter, Plaintiff filed his complaint in this matter on

 March 13, 2019, advancing six separate yet related claims

 against Defendants: (1) discrimination, in violation of Title

 VII of the Civil Rights Acts of 1964, 42 U.S.C. § 2000e-2

 (“Title VII”); (2) Title VII retaliation; (3) discrimination, in

 violation of the New Jersey Law Against Discrimination

 (“NJLAD”), N.J.S.A. § 10:5-12(a); (4) NJLAD retaliation; (5)

 NJLAD aiding and abetting; and (6) a discrimination claim under



                                       7
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 8 of 20 PageID: 1078




 42 U.S.C. § 1981.     Defendants moved for summary judgment on

 December 27, 2019 (ECF No. 17).           Plaintiff opposed Defendants’

 motion on January 21, 2020 (ECF No. 21).           As such, this matter

 is fully briefed and ripe for adjudication.

                                 DISCUSSION

        I.   Subject Matter Jurisdiction

       This Court exercises subject matter jurisdiction pursuant

 to 28 U.S.C. §§ 1331 and 1367.

       II.   Legal Standard

       Summary judgment is appropriate where the Court is

 satisfied that “‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits if any,’ . . . demonstrate the absence of a genuine

 issue of material fact” and that the moving party is entitled to

 a judgment as a matter of law.”           Celotex Corp. v. Catrett, 477

 U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56).

       An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving

 party’s favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).    A fact is “material” if, under the governing

 substantive law, a dispute about the fact might affect the

 outcome of the suit.      Id.   “In considering a motion for summary

 judgment, a district court may not make credibility



                                       8
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 9 of 20 PageID: 1079




 determinations or engage in any weighing of the evidence;

 instead, the non-moving party’s evidence ‘is to be believed and

 all justifiable inferences are to be drawn in his favor.’”

 Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

 (citing Anderson, 477 U.S. at 255).

       Initially, the moving party bears the burden of

 demonstrating the absence of a genuine issue of material fact.

 Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

 always bears the initial responsibility of informing the

 district court of the basis for its motion, and identifying

 those portions of ‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits, if any,’ which it believes demonstrate the absence

 of a genuine issue of material fact.”); see Singletary v. Pa.

 Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

 the initial burden is on the summary judgment movant to show the

 absence of a genuine issue of material fact, ‘the burden on the

 moving party may be discharged by []showing[]--that is, pointing

 out to the district court—–that there is an absence of evidence

 to support the nonmoving party’s case’ when the nonmoving party

 bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

 at 325)).

       Once the moving party has met this burden, the nonmoving



                                       9
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 10 of 20 PageID: 1080




  party must identify, by affidavits or otherwise, specific facts

  showing that there is a genuine issue for trial.          Celotex, 477

  U.S. at 324.     A “party opposing summary judgment ‘may not rest

  upon the mere allegations or denials of the . . . pleading[s].’”

  Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).           For

  “the non-moving party[] to prevail, [that party] must ‘make a

  showing sufficient to establish the existence of [every] element

  essential to that party’s case, and on which that party will

  bear the burden of proof at trial.’”        Cooper v. Sniezek, 418 F.

  App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

  Thus, to withstand a properly supported motion for summary

  judgment, the nonmoving party must identify specific facts and

  affirmative evidence that contradict those offered by the moving

  party.     Anderson, 477 U.S. at 257.

                                   ANALYSIS

     I.     Title VII, NJLAD, and 42 U.S.C. § 1981 Discrimination
            Claims

          Discrimination claims brought under Title VII, the NJLAD,

  and Section 1981 are governed by nearly identical standards.

  Tourtellotte v. Eli Lilly & Co., 636 F. App’x 831, 843 (3d Cir.

  2016); Armstrong v. Burdette Tomlin Mem’l Hosp., 438 F.3d 240,

  249 (3d Cir. 2006); Brown v. J. Kaz, Inc., 581 F.3d 175, 181–82

  (3d Cir. 2009) (citing Schurr v. Resorts Int’l Hotel, Inc., 196




                                       10
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 11 of 20 PageID: 1081




  F.3d 486, 499 (3d Cir. 1999)).       Therefore, Plaintiff’s various

  discrimination claims will be analyzed together.

         Discrimination claims are governed by the burden-shifting

  framework set forth in McDonnell Douglas Corp. v. Green, 411

  U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973).          Makky v.

  Chertoff, 541 F.3d 205, 214 (3d Cir. 2008); Leftwich v. Sec’y

  United States Dep’t of the Treasury, 741 F. App’x 879, 881 (3d

  Cir. 2018).    Under McDonnell Douglas, once a plaintiff

  establishes a prima facie case of discrimination, the burden

  shifts to the employer to articulate a legitimate,

  nonretaliatory or nondiscriminatory reason for its actions.

  Tourtellotte, 636 F. App’x at 841–42; Moore v. City of Phila.,

  461 F.3d 331, 342 (3d Cir. 2006); Viscik v. Fowler Equip. Co.,

  800 A.2d 826, 833 (N.J. 2002).       If the employer produces such a

  reason, the burden then shifts back to the plaintiff to prove

  that the employer’s nonretaliatory or nondiscriminatory

  explanation is merely a pretext for the discrimination or

  retaliation.    McDonnell Douglas Corp., 411 U.S. at 802–04, 93 S.

  Ct. 1817.

        “To state a prima facie claim of employment discrimination

  . . . , a plaintiff must allege: (1) membership in a protected

  class; (2) qualification for the position sought to be retained

  or attained; (3) an adverse employment action; and (4) that ‘the



                                       11
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 12 of 20 PageID: 1082




  action occurred under circumstances that could give rise to an

  inference of intentional discrimination.’”         Jean-Pierre v.

  Schwers, 682 F. App’x 145, 147 (3d Cir. 2017) (quoting Makky,

  541 F.3d at 214).     If a plaintiff makes that prima facie

  showing, “then an inference of discriminatory motive arises and

  the burden shifts to the defendant to articulate a legitimate,

  non-discriminatory reason for the adverse employment action.”

  Makky, 541 F.3d at 214.      If a defendant articulates such a

  reason, “the inference of discrimination drops and the burden

  shifts back to the plaintiff to show that the defendant’s

  proffered reason is merely pretext for intentional

  discrimination.”     Id.   “The primary focus is ultimately on

  whether the employer treated some people less favorably than

  others because of their race, color, religion, gender, or

  national origin.”     Leftwich, 741 F. App’x at 881 (citing Sarullo

  v. U.S. Postal Serv., 352 F.3d 789, 798 (3d Cir. 2003)).

        As the Third Circuit explained in Brown v. J. Kaz, Inc., a

  plaintiff must first identify “direct evidence of

  discrimination,” which our Circuit Court has defined as

  “evidence sufficient to allow the jury to find that the decision

  makers placed substantial negative reliance on [the plaintiff’s

  race] in reaching their decision to fire [him].”          Brown, 581

  F.3d 175, 183–84 (3d Cir. 2009) (quoting Fakete v. Aetna, Inc.,



                                       12
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 13 of 20 PageID: 1083




  308 F.3d 335, 338 (3d Cir. 2002)).        One method sufficient to

  shift the burden of persuasion is to identify statements of a

  person involved in the decision-making process that reflect a

  discriminatory or retaliatory animus of the type complained of

  in the suit.    Id. (citing Fakete, 308 F.3d at 339).        Where such

  showings have been made, a defendant is only entitled to summary

  judgment where it proves “that if [race] had not been part of

  the process, its [termination] decision . . . would nonetheless

  have been the same.”     Id. (quoting Price Waterhouse v. Hopkins,

  490 U.S. 228, 279, 109 S. Ct. 1775, 104 L. Ed. 2d 268 (1989)

  (O’Connor, J., concurring)).

        Defendants argue Plaintiff has not stated a prima facie

  case for discrimination because he has not identified any

  evidence suggesting a racial motivation for his termination by a

  Mafco decision maker.      The Court disagrees.

        Plaintiff unquestionably identified evidence showing that

  (1) as an African-American male, he is a member of a protected

  class, and (2) he was fired by Mafco.        The Court also finds

  Plaintiff makes a prima facie showing that he is qualified for

  the role in which he served as he had successfully served in

  such a capacity for more than one year.        See (ECF No. 17-6 at

  ¶2); see (ECF No. 17-10 at ¶64).




                                       13
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 14 of 20 PageID: 1084




        Plaintiff also identifies evidence he was called racially

  motivated names in connection with his termination by

  Artzberger.    While Defendant argues Artzberger was not a

  decision-maker in Plaintiff’s termination, Plaintiff identifies

  evidence suggesting otherwise.       Most notably, Plaintiff

  identifies his termination letter, which undeniably identifies

  Artzberger as the signatory.       (ECF No. 17-5 at 44).     From the

  evidence Plaintiff identifies, a jury could find Artzberger had

  some level of decision-making authority.        As such, Brown compels

  the finding that Plaintiff states a prima facie case for

  discrimination.     See 581 F.3d at 183–84.

        The burden must then shift to Defendants to state a

  legitimate reason for terminating Plaintiff; they have done just

  that.   Defendants clearly identify evidence in the record

  suggesting Plaintiff was fired because he was caught urinating

  on the floor of a warehouse storing food-grade product, in

  violation of Mafco’s stated policies.        See, e.g., (ECF No. 17-5

  at 44).

        The burden then shifts back to Plaintiff who “must point to

  some evidence, direct or circumstantial, from which a factfinder

  could reasonably either (1) disbelieve the employer’s

  articulated legitimate reasons; or (2) believe that an invidious

  discriminatory reason was more likely than not a motivating or



                                       14
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 15 of 20 PageID: 1085




  determinative cause of the employer’s action.”          Tomasso v.

  Boeing Co., 445 F.3d 702, 706 (3d Cir. 2006) (quoting Fuentes v.

  Perskie, 32 F.3d 759, 764 (3d Cir. 1994)) (internal quotation

  marks omitted).     Plaintiff must “demonstrate such weaknesses,

  implausibilities, inconsistencies, incoherencies, or

  contradictions in the employer’s proffered legitimate reasons

  for its action that a reasonable factfinder could rationally

  find them unworthy of credence, and hence infer that the

  employer did not act for [the asserted] nondiscriminatory

  reasons.”    Id.   Put differently, Defendants are entitled to

  summary judgment if they prove “that if [race] had not been part

  of the process, [any termination] decision . . . would

  nonetheless have been the same.”          Brown, 581 F.3d at 183–84

  (quoting Price Waterhouse, 490 U.S. at 279, 109 S. Ct. 1775

  (O’Connor, J., concurring)).

        A review of the record taken as a whole reveals Defendants’

  decision to terminate Plaintiff would have been the same no

  matter his race, and despite Artzberger’s inappropriate remarks.

  The record establishes Plaintiff was fired because Defendants

  observed what they believed to be Plaintiff urinating on the

  floor of a warehouse.      The material facts presented indicate

  Mafco’s investigation focused precisely on that issue: whether

  Plaintiff in fact urinated in a warehouse.          Mafco interviewed



                                       15
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 16 of 20 PageID: 1086




  witnesses, obtained DNA sampling, and commissioned culture swabs

  at a local laboratory for that purpose.        The record also reveals

  that Plaintiff and his union were provided ample opportunity to

  engage in the investigatory process, which undeniably focused on

  the urination incident.      At the conclusion of Defendants’

  investigation, Plaintiff was provided with a letter specifying

  he was being terminated for violating company policy, namely,

  urinating on the floor and violating the orders of a supervisor.

  Plaintiff does not suggest those rules would apply differently

  to others of different race or color, or that Defendants have

  treated other, similar situations differently.         Instead, it is

  quite clear that any individual committing the rule violation

  Defendants allege Plaintiff committed would have been treated

  identically.

        Defendants argue that Plaintiff’s own testimony suggests a

  lack of racial animus and supports the conclusion that he was

  fired because Defendants believed he urinated on the floor.

  Defendants’ argument has merit.       Plaintiff was asked whether,

  “[s]itting here today, your belief is that you were terminated

  because either Mr. Artzberger believed you had urinated on the

  floor or he didn't like you” to which Plaintiff responded

  affirmatively.    (Pl. Dep. 196:8-196:11).      Plaintiff also

  surmised that he was fired because he was “working two jobs, and



                                       16
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 17 of 20 PageID: 1087




  they wanted me to switch to second shift . . . and since I was

  the senior electrician, I said no.        I ain’t switching to second

  shift, so I guess he found some way to get rid of me.” (Pl. Dep.

  196:8-196:19).    Such testimony further suggests a lack of racial

  motivation in Plaintiff’s firing.

        In sum, the record proves Plaintiff would have been fired

  no matter his race because they believed – and with good reason

  – that he had violated an important company policy.          There is

  simply inadequate evidence from which a reasonable juror could

  conclude the proffered reason was tainted by pretext intended to

  obscure and justify a racial animus.        As such, Defendants are

  entitled to summary judgment on Plaintiff’s discrimination

  claims.    See Brown, 581 F.3d at 183–84.

     II.    Title VII and NJLAD Retaliation Claims

        Like Plaintiff’s discrimination claims, his retaliation

  claims are governed by the familiar McDonnell Douglas framework.

  A plaintiff seeking to establish a prima facie case of

  retaliation under Title VII or the NJLAD must show: (1) that she

  engaged in a protected activity, which can include informal

  protests of discriminatory employment practices such as making

  complaints to management; (2) “adverse action by the employer

  either after or contemporaneous with the employee’s protected

  activity”; and (3) a causal connection between the protected



                                       17
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 18 of 20 PageID: 1088




  activity and the adverse action.          Moore v. Sec’y U.S. Dep’t of

  Homeland Sec., 718 F. App’x 164, 166 (3d Cir. 2017) (quoting

  Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir.

  2015)).

        The NJLAD also prohibits retaliation against an employee

  because that employee “has opposed any practices or acts

  forbidden under [the NJLAD] or because that person has filed a

  complaint, testified or assisted in any proceeding under [the

  NJLAD].”   Nuness v. Simon & Schuster, Inc, 221 F. Supp. 3d 596,

  605 (D.N.J. 2016) (quoting N.J. Stat. Ann. § 10:5–12(d)).           To

  state a prima facie case for retaliation under the NJLAD,

  Plaintiff must show that he (1) engaged in protected activity,

  (2) suffered an adverse employment action, and (3) that there

  was a causal connection between the protected activity and the

  adverse employment action.      Id. (quoting Sanchez v. SunGard

  Availability Servs. LP, 362 Fed. Appx. 283, 287 (3d Cir. 2010)).

  Once a plaintiff establishes a prima facie case of retaliation,

  the defendants must “articulate a legitimate, non-retaliatory

  reason for the decision.”      Young v. Hobart W. Grp., 897 A.2d

  1063, 1072–73 (N.J. Super. Ct. App. Div. 2005) (quoting Romano

  v. Brown & Williamson Tobacco Corp., 665 A.2d 1139, 1142 (N.J.

  Super. Ct. App. Div. 1995)).       Next, “the plaintiff must come

  forward with evidence of a discriminatory motive of the



                                       18
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 19 of 20 PageID: 1089




  employer, and demonstrate that the legitimate reason was merely

  a pretext for the underlying discriminatory motive.”          Id.

  (quoting Romano, 665 A.2d at 1142).

        Plaintiff has not stated a prima facie claim for

  retaliation under either Title VII or the NJLAD.          Plaintiff

  readily admits he did not report the racial slur Artzberger

  allegedly called him to anyone before he was fired, and

  therefore, he cannot be found to have been engaged in a

  protected activity.     See (Pl. Dep. at 216:7 – 217:25) (“Yes.           I

  said I’m going to say something, but I never said nothing”).

  Instead, Plaintiff testified that he only first reported the

  matter after he was fired.      See (Pl. Dep. 216:2-8).      As such,

  Plaintiff’s retaliation claim must fail.

     III. NJLAD Aiding and Abetting Claim

        The NJLAD “holds individuals liable for their actions in

  aiding and abetting violations of an individual’s rights rather

  than simply imputing general liability to the employer for the

  employees’ acts.”     Long v. Leggett & Platt, Inc., No. 15-cv-

  4907-NLH-KMW, 2017 WL 4284469, at *4 (D.N.J. Sept. 27, 2017)

  (quoting Lopez–Arenas v. Zisa, No. 10–2668, 2012 WL 933251, at

  *10 (D.N.J. Mar. 19, 2012)).       There are two forms of aiding and

  abetting under NJLAD: an active form and a passive form.            Id.

  (quoting Lopez–Arenas, 2012 WL 933251, at *10).          It remains



                                       19
Case 1:19-cv-08477-NLH-KMW Document 26 Filed 08/13/20 Page 20 of 20 PageID: 1090




  unclear which form Plaintiff pursues in this action.

        To establish the active form, three elements must be

  proven: (1) the party whom the defendant aids must perform a

  wrongful act that causes an injury; (2) the defendant must be

  generally aware of his role as part of an overall illegal or

  tortious activity at the time that he provides the assistance;

  (3) the defendant must knowingly and substantially assist the

  principal violation.     Id. (quoiting Hurley v. Atl. City Police

  Dep’t, 174 F.3d 95, 127 (3d Cir. 1999)).        To establish the

  passive form, “a plaintiff must show that the supervisor holds a

  duty to act against harassment and yet remains deliberately

  indifferent to its existence.”       Id. (quoting Lopez–Arenas, 2012

  WL 933251, at *10).

        Having concluded Defendants have not committed an

  actionable wrong, as a byproduct, any aiding and abetting claim

  must also fail.

                                  CONCLUSION

         For the reasons stated above, Defendants motion for

  summary judgment (ECF No. 17) will be granted.         The Clerk will

  be directed to mark this matter closed.

        An appropriate Order will be entered.



  Date: August 13, 2020_                     s/ Noel L. Hillman__
  At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                       20
